EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown.Furthermore, the information contained in the tables that are captioned in part “Loan to-Value Ratios and Combined Loan-to-Value Ratios” and in the columns captioned “Weighted Average LTV/CLTV (%)” are based on the Loan-to-Value Ratios of the first lien Mortgage Loans in the Mortgage Pool and the Combined Loan-to-Value Ratios of the second lien Mortgage Loans in the Mortgage Pool. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 30-Year 6-month LIBOR 12 3,327,750 1.19 277,313 8.008 360.00 579 77.6 2/28 6-month LIBOR 485 73,072,220 26.03 150,664 9.057 359.03 595 80.8 2/38 6-month LIBOR 238 53,585,606 19.09 225,150 8.103 479.92 578 76.3 2/28 6-month LIBOR – 60-month Interest Only 155 35,953,740 12.81 231,960 7.994 359.61 616 82.7 2/28 6-month LIBOR – 40/30-Year Balloon 38 8,748,399 3.12 230,221 8.626 359.33 573 74.5 3/27 6-month LIBOR 22 2,653,408 0.95 120,609 9.049 351.59 588 83.9 3/37 6-month LIBOR 8 1,987,608 0.71 248,451 7.663 479.68 581 68.1 3/27 6-month LIBOR – 60-month Interest Only 9 2,046,985 0.73 227,443 7.466 355.65 622 81.3 3/27 6-month LIBOR – 40/30-Year Balloon 1 110,956 0.04 110,956 9.800 359.00 545 60.0 5/25 6-month LIBOR 9 1,905,622 0.68 211,736 7.861 359.79 601 68.0 5/35 6-month LIBOR 9 2,465,700 0.88 273,967 7.412 480.00 589 72.7 5/25 6-month LIBOR – 120-month Interest Only 5 984,750 0.35 196,950 7.619 359.57 634 70.8 10-Year Fixed 3 244,850 0.09 81,617 10.413 120.00 603 63.7 10-Year Fixed – Second Lien 2 26,160 0.01 13,080 11.599 102.09 672 67.5 15-Year Fixed 23 1,844,037 0.66 80,176 9.228 173.10 607 64.1 15-Year Fixed – Second Lien 9 259,095 0.09 28,788 12.057 167.90 613 83.0 15-Year Fixed – Credit Comeback 5 551,467 0.20 110,293 9.500 143.06 577 63.5 20-Year Fixed 12 1,726,064 0.61 143,839 7.520 239.84 618 65.5 20-Year Fixed – Second Lien 14 559,772 0.20 39,984 11.525 232.06 601 76.4 25-Year Fixed 2 457,900 0.16 228,950 7.801 300.00 610 64.2 30-Year Fixed 358 58,274,901 20.76 162,779 8.106 358.91 596 73.1 30-Year Fixed – Second Lien 1 41,947 0.01 41,947 12.625 355.00 644 99.9 30-Year Fixed – Credit Comeback 11 1,698,461 0.61 154,406 9.059 358.75 601 72.6 40-Year Fixed 85 17,439,785 6.21 205,174 7.929 479.60 584 72.1 40-Year Fixed – Credit Comeback 2 545,500 0.19 272,750 8.529 480.00 539 83.6 30-Year Fixed – 60-month Interest Only 14 2,515,050 0.90 179,646 7.899 358.37 638 78.7 30/15-Year Fixed Balloon – Second Lien 115 5,117,187 1.82 44,497 11.574 175.47 643 94.3 40/30-Year Fixed Balloon 12 2,532,223 0.90 211,019 8.031 359.74 592 70.5 Total 1,659 280,677,142 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) ARM 360 736 128,803,831 45.89 175,005 8.650 359.05 600 80.6 ARM 480 255 58,038,914 20.68 227,604 8.059 479.91 578 75.9 Fixed 120 5 271,010 0.10 54,202 10.528 118.27 610 64.0 Fixed 180 152 7,771,785 2.77 51,130 10.887 172.35 629 84.6 Fixed 240 26 2,285,835 0.81 87,917 8.501 237.94 614 68.1 Fixed 300 2 457,900 0.16 228,950 7.801 300.00 610 64.2 Fixed 360 396 65,062,581 23.18 164,299 8.123 358.91 597 73.2 Fixed 480 87 17,985,285 6.41 206,727 7.947 479.61 583 72.5 Total 1,659 280,677,142 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0.01 - 25,000.00 47 831,870 0.30 17,699 12.252 173.11 600 78.6 25,000.01 -50,000.00 61 2,345,966 0.84 38,458 11.624 219.14 615 87.0 50,000.01 - 75,000.00 165 10,341,772 3.68 62,677 10.653 307.55 605 82.7 75,000.01 - 100,000.00 191 16,620,850 5.92 87,020 9.408 354.67 599 79.1 100,000.01 - 150,000.00 368 46,077,788 16.42 125,211 8.917 375.30 594 78.8 150,000.01 - 200,000.00 288 50,104,440 17.85 173,974 8.392 385.16 593 77.0 200,000.01 - 250,000.00 215 48,270,980 17.20 224,516 8.187 391.08 594 77.2 250,000.01 - 300,000.00 120 33,067,961 11.78 275,566 7.972 395.40 598 77.2 300,000.01 - 350,000.00 107 34,718,797 12.37 324,475 7.855 408.21 590 75.7 350,000.01 - 400,000.00 63 23,741,854 8.46 376,855 7.744 407.21 596 74.2 400,000.01 - 450,000.00 27 11,131,064 3.97 412,262 7.816 413.29 594 79.5 450,000.01 - 500,000.00 6 2,883,800 1.03 480,633 7.777 399.70 571 65.4 500,000.01 - 550,000.00 1 540,000 0.19 540,000 6.750 480.00 643 74.0 Total 1,659 280,677,142 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Alabama 21 2,167,944 0.77 103,235 9.628 353.74 575 83.1 Alaska 11 1,836,590 0.65 166,963 8.218 386.96 595 81.3 Arizona 61 9,385,777 3.34 153,865 8.537 376.47 597 79.1 Arkansas 8 1,007,026 0.36 125,878 8.716 350.12 595 82.9 California 255 64,137,436 22.85 251,519 7.686 408.88 591 70.7 Colorado 28 4,955,411 1.77 176,979 8.679 383.34 618 85.7 Connecticut 22 4,534,574 1.62 206,117 8.503 384.78 593 73.0 Delaware 3 365,747 0.13 121,916 8.362 410.22 600 91.2 District of Columbia 6 1,618,664 0.58 269,777 8.298 403.19 596 54.0 Florida 149 24,846,253 8.85 166,753 8.467 389.68 602 75.0 Georgia 101 15,156,980 5.40 150,069 8.968 371.04 600 84.7 Hawaii 9 2,800,175 1.00 311,131 7.497 431.71 610 77.4 Idaho 10 1,547,504 0.55 154,750 8.193 346.30 601 82.0 Illinois 50 6,693,680 2.38 133,874 9.157 366.08 598 84.3 Indiana 26 2,123,233 0.76 81,663 10.487 339.86 593 87.5 Iowa 7 814,452 0.29 116,350 9.928 344.55 611 91.4 Kansas 9 902,631 0.32 100,292 9.498 390.21 576 88.9 Kentucky 12 1,365,657 0.49 113,805 9.905 358.66 583 88.7 Louisiana 18 2,491,871 0.89 138,437 9.123 353.34 609 85.5 Maine 7 990,500 0.35 141,500 7.852 392.41 609 68.4 Maryland 51 10,165,669 3.62 199,327 7.947 387.28 585 75.5 Massachusetts 37 7,257,363 2.59 196,145 8.457 373.87 601 74.1 Michigan 45 4,664,745 1.66 103,661 9.540 372.12 595 83.4 Minnesota 22 3,155,209 1.12 143,419 9.046 368.51 597 86.2 Mississippi 22 2,602,172 0.93 118,281 8.914 360.51 597 86.9 Missouri 40 4,244,287 1.51 106,107 9.112 370.12 594 85.3 Montana 5 619,640 0.22 123,928 9.785 389.28 632 83.1 Nebraska 3 251,900 0.09 83,967 9.319 360.00 681 84.3 Nevada 22 4,300,995 1.53 195,500 8.044 396.00 602 83.0 New Hampshire 7 1,316,435 0.47 188,062 8.370 391.09 561 85.4 New Jersey 65 14,761,895 5.26 227,106 8.352 390.09 599 76.8 New Mexico 16 2,336,404 0.83 146,025 8.298 393.69 590 76.6 New York 65 15,371,181 5.48 236,480 7.867 391.77 582 70.4 North Carolina 40 5,581,729 1.99 139,543 9.556 373.67 588 83.2 North Dakota 2 267,406 0.10 133,703 10.005 356.87 565 90.3 Ohio 31 2,515,132 0.90 81,133 10.482 353.27 580 88.7 Oklahoma 11 952,453 0.34 86,587 9.167 365.36 599 88.7 Oregon 31 5,507,543 1.96 177,663 8.211 388.34 590 80.5 Pennsylvania 38 3,978,810 1.42 104,706 9.175 363.50 606 81.6 Rhode Island 2 298,000 0.11 149,000 7.793 360.00 569 49.8 South Carolina 23 2,737,209 0.98 119,009 9.852 382.97 584 84.9 South Dakota 2 204,135 0.07 102,068 9.730 360.00 633 78.4 Tennessee 28 2,916,792 1.04 104,171 8.943 357.75 598 85.2 Texas 105 11,871,115 4.23 113,058 8.921 348.28 584 77.3 Utah 17 3,264,305 1.16 192,018 8.126 368.13 598 79.1 Vermont 9 1,365,500 0.49 151,722 7.938 367.96 587 79.8 Virginia 45 7,628,680 2.72 169,526 8.395 374.08 611 81.1 Washington 45 8,728,307 3.11 193,962 8.362 389.10 597 80.2 West Virginia 4 263,671 0.09 65,918 10.119 357.73 590 93.3 Wisconsin 12 1,628,335 0.58 135,695 8.979 386.35 594 84.2 Wyoming 1 178,020 0.06 178,020 6.625 480.00 574 90.0 Total 1,659 280,677,142 100.00 3 Loan-to-Value Ratios and Combined Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios and Combined Loan-to-Value Ratios(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 106 16,396,081 5.84 154,680 7.905 382.57 583 39.7 50.01 - 55.00 55 11,216,402 4.00 203,935 7.517 388.76 575 52.8 55.01 - 60.00 54 10,978,806 3.91 203,311 7.820 407.08 568 57.7 60.01 - 65.00 92 17,265,447 6.15 187,668 7.820 398.86 583 63.3 65.01 - 70.00 118 21,813,688 7.77 184,862 7.912 388.61 579 68.4 70.01 - 75.00 144 28,045,812 9.99 194,763 7.855 393.53 589 73.6 75.01 - 80.00 284 50,229,772 17.90 176,865 8.268 384.25 599 79.2 80.01 - 85.00 199 36,418,207 12.98 183,006 8.483 395.89 598 84.4 85.01 - 90.00 314 53,757,110 19.15 171,201 8.976 386.27 602 89.5 90.01 - 95.00 157 23,962,801 8.54 152,629 9.102 372.16 607 94.6 95.01 - 100.00 136 10,593,015 3.77 77,890 10.505 304.64 633 99.8 Total 1,659 280,677,142 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 104 16,069,581 5.73 154,515 7.915 383.03 580 39.6 50.01 - 55.00 55 11,216,402 4.00 203,935 7.517 388.76 575 52.8 55.01 - 60.00 51 10,403,806 3.71 203,996 7.791 405.37 570 57.7 60.01 - 65.00 90 16,985,147 6.05 188,724 7.792 397.39 583 63.3 65.01 - 70.00 119 22,000,765 7.84 184,880 7.927 390.80 579 68.2 70.01 - 75.00 141 27,205,812 9.69 192,949 7.904 391.89 589 73.4 75.01 - 80.00 229 42,341,751 15.09 184,898 8.162 389.15 590 78.9 80.01 - 85.00 196 35,753,275 12.74 182,415 8.470 396.56 599 84.2 85.01 - 90.00 317 53,880,297 19.20 169,969 9.005 386.20 602 89.4 90.01 - 95.00 161 24,536,459 8.74 152,400 9.090 372.65 606 94.3 95.01 - 100.00 196 20,283,846 7.23 103,489 9.505 334.29 636 90.2 Total 1,659 280,677,142 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table for first lien Mortgage Loans reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” for first lien Mortgage Loans under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 4.501 - 5.000 2 332,000 0.12 166,000 4.833 400.48 588 63.5 5.001 - 5.500 2 712,000 0.25 356,000 5.292 480.00 576 66.1 5.501 - 6.000 17 5,063,111 1.80 297,830 5.889 438.95 606 71.0 6.001 - 6.500 52 13,925,256 4.96 267,793 6.360 408.14 605 69.9 6.501 - 7.000 131 30,096,474 10.72 229,744 6.821 393.32 606 70.8 7.001 - 7.500 171 36,386,851 12.96 212,789 7.333 384.42 596 69.8 7.501 - 8.000 210 42,309,649 15.07 201,475 7.794 393.02 595 75.3 8.001 - 8.500 172 33,104,157 11.79 192,466 8.334 392.55 595 78.0 8.501 - 9.000 178 32,488,422 11.58 182,519 8.786 392.17 590 80.3 9.001 - 9.500 141 24,073,322 8.58 170,733 9.289 390.08 587 80.3 9.501 - 10.000 171 25,028,230 8.92 146,364 9.799 382.71 578 83.9 10.001 - 10.500 117 14,882,608 5.30 127,202 10.289 375.63 589 87.1 10.501 - 11.000 104 10,394,732 3.70 99,949 10.774 339.17 600 87.4 11.001 - 11.500 50 3,216,397 1.15 64,328 11.315 294.58 601 85.7 11.501 - 12.000 51 3,716,017 1.32 72,863 11.789 296.19 610 86.1 12.001 - 12.500 39 2,568,745 0.92 65,865 12.233 295.89 603 89.1 12.501 - 13.000 27 1,367,809 0.49 50,660 12.709 277.24 613 88.0 13.001 - 13.500 13 548,605 0.20 42,200 13.277 267.92 582 67.9 13.501 - 14.000 5 259,208 0.09 51,842 13.765 310.80 618 91.1 Greater than 14.000 6 203,547 0.07 33,924 14.706 293.98 621 80.9 Total 1,659 280,677,142 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Single Family Residence 1,271 210,067,835 74.84 165,278 8.425 385.17 594 77.1 Planned Unit Development 220 40,166,466 14.31 182,575 8.444 375.66 599 81.2 Low-Rise Condominium 110 17,182,103 6.12 156,201 8.619 395.09 601 79.4 Two Family Home 46 9,766,072 3.48 212,306 7.938 396.39 587 64.9 Three Family Home 7 2,194,450 0.78 313,493 8.590 430.63 579 69.7 Four Family Home 2 759,000 0.27 379,500 8.931 434.47 593 70.5 High-Rise Condominium 3 541,217 0.19 180,406 6.669 359.81 636 77.4 Total 1,659 280,677,142 100.00 5 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Refinance – Cash Out 1,052 199,336,951 71.02 189,484 8.172 391.20 592 74.5 Refinance – Rate/Term 274 40,893,083 14.57 149,245 8.404 368.91 593 80.3 Purchase 333 40,447,109 14.41 121,463 9.672 372.46 612 88.3 Total 1,659 280,677,142 100.00 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Owner Occupied 1,518 260,306,834 92.74 171,480 8.343 385.79 592 77.3 Investment Property 109 15,214,013 5.42 139,578 9.383 382.71 636 76.8 Second Home 32 5,156,295 1.84 161,134 9.551 365.21 629 79.6 Total 1,659 280,677,142 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 1 – 120 13 654,327 0.23 50,333 10.273 104.83 592 67.0 121 – 180 144 7,388,469 2.63 51,309 10.928 176.35 631 85.4 181 – 300 34 3,134,886 1.12 92,203 8.934 252.01 608 68.3 301 – 360 1,126 193,475,261 68.93 171,825 8.465 359.16 599 78.1 Greater than 360 342 76,024,199 27.09 222,293 8.032 479.84 579 75.1 Total 1,659 280,677,142 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Full Documentation 1,141 182,087,094 64.87 159,586 8.312 385.79 589 79.4 Stated Income 518 98,590,048 35.13 190,328 8.624 384.26 604 73.6 Total 1,659 280,677,142 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 781 – 800 2 433,500 0.15 216,750 7.756 438.89 790 77.1 761 – 780 1 46,418 0.02 46,418 12.000 174.00 767 83.2 741 – 760 4 340,328 0.12 85,082 8.372 303.95 750 70.9 721 – 740 13 2,250,268 0.80 173,098 9.368 363.16 730 83.0 701 – 720 18 2,527,036 0.90 140,391 8.298 358.86 709 84.2 681 – 700 39 5,568,641 1.98 142,786 8.105 361.96 689 79.9 661 – 680 76 12,182,817 4.34 160,300 8.352 364.73 670 81.8 641 – 660 149 22,464,291 8.00 150,767 8.310 360.45 650 80.7 621 – 640 190 31,408,084 11.19 165,306 8.218 371.92 630 79.7 601 – 620 257 43,684,776 15.56 169,980 8.358 378.44 610 80.8 581 – 600 267 49,637,397 17.68 185,908 8.368 381.56 590 78.3 561 – 580 228 39,285,241 14.00 172,304 8.419 397.20 571 78.6 541 – 560 195 34,863,426 12.42 178,787 8.598 408.50 551 73.0 521 – 540 137 22,985,202 8.19 167,775 8.667 405.13 531 69.2 501 – 520 81 12,823,210 4.57 158,311 8.700 403.49 511 65.8 500 or Less 2 176,506 0.06 88,253 8.816 358.10 500 71.3 Total 1,659 280,677,142 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) A 1,267 209,669,313 74.70 165,485 8.472 381.26 603 80.2 A- 128 24,214,481 8.63 189,176 8.159 391.33 578 73.3 B 152 26,421,663 9.41 173,827 8.183 396.74 571 69.5 C 81 15,374,205 5.48 189,805 8.426 400.43 562 63.6 C- 13 2,102,089 0.75 161,699 8.805 393.98 567 64.4 D 18 2,895,391 1.03 160,855 8.868 431.26 546 60.1 Total 1,659 280,677,142 100.00 8 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0 617 93,085,958 33.16 150,869 8.769 375.43 597 78.2 12 83 18,506,622 6.59 222,971 8.147 386.95 588 73.2 24 703 129,085,785 45.99 183,621 8.338 396.62 591 78.8 30 1 204,250 0.07 204,250 8.990 346.00 645 95.0 36 255 39,794,527 14.18 156,057 8.007 370.75 602 72.5 Total 1,659 280,677,142 100.00 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0
